Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution of this Application is re-opened because the prior Art Lambert applied in the previous office action did not sufficiently teach the limitations of claim 7.  

DETAILED ACTION
Claims 1-11 and 13-18 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US Pub. No. 20100306763 A1) in view of VMware et al. “Using a Proxy with vSphere Virtual Serial Ports”, and further in view of Dobrev et al. (U.S. Pub. .
Lambert, VMware and Dobrev were cited in a previous Office Action.

As per claim 1, Lambert teaches the invention substantially as claimed including a system that automatically provides remote access to one or more serial port interfaces of one or more virtual machines of a cloud application (par. 0007 … Out of band remote access to multiple virtual machines uses a vKVM in a one to one manner; par. 0008 … to provide dynamic access through which I/O access such as serial ports, and thus administrators who manage servers, can see, obtain health, state or interact concurrently with multiple VMs on a given physical server), comprising:
a coordination agent (Fig. 3, Hypervisor 320) executed by one or more server computer devices that, determines … of a Virtual Serial Port Concentrator (VSPC) module (Fig. 3, Virtual Serial Port Concentrator 334) deployed with the one or more virtual machines (VMs) within the cloud application (par. 0013 any number of virtual machines), causes a serial port interface of each virtual machine of the one or more virtual machines to be communicatively coupled with the VSPC module; acquires, from the VSPC module, one or more port numbers associated with the one or more virtual machines, wherein each of the one or more port numbers can be used to remotely access the serial port interface of the corresponding virtual machine through the VSPC module (par. 0009 … the invention includes a dynamic port count virtual serial concentrator coupled with a virtualization device to map emulated serial ports to virtual machines along with a remote plugin that provide dynamic concurrent serial access to many virtual machine serial consoles under a 
the VSPC module within the cloud application that is executed by the one or more server computing devices, which, allocates, based upon data received from the one or more virtual machines, local ports having the one or more port numbers, associates, in a data structure, the one or more port numbers with identifiers of the corresponding one or more virtual machines, receives, at ports identified by the one or port numbers, packets generated by one or more client devices seeking to communicate with the serial port interfaces of the one or more virtual machines, and sends each of the received packets to the virtual machine associated with the port at which the packet was received (par. 0010, When a new virtual machine is launched, the hypervisor sends an intelligent platform management interface (IPMI) original equipment manufacturer (OEM) type command to the remote access controller indicating the number of serial ports requested, host names and mapping of each. The remote access controller emulates that number of composite universal serial bus (USB) serial class device ports to the host. The hypervisor then maps each virtual machine's serial (e.g., COM) port to a physical COM port as emulated via the universal serial bus from the remote access controller. At this point, each virtual machine is assigned one or more serial port addresses that it uniquely owns and always writes to that COM port address).
Lambert does not expressly describe: an Internet Protocol (IP) address of a 
However, VMware teaches:
determine an Internet Protocol (IP) address of a Virtual Serial Port Concentrator (VSPC) module deployed with the one or more virtual machines within the cloud application (Figure 1-2, describes a Virtual machine as virtual serial port client connecting to a remote system via a Virtual Serial Port Proxy [equiv. to VSCP] which includes a proxy URI, an IP address, and Port number; page 9, lines 33-35 Proxy URI – identifies the virtual serial port proxy [VSPC]. The presence of the proxy URI directs the virtual machine to establish a connection [to couple] with the proxy [VSPC]. The virtual machine always initiates the connection with the proxy; Further, page 8 discloses: Proxy as a Virtual Serial Port Concentrator, where The concentrator provides a remote system with access to multiple virtual machines that act as serial port servers. The virtual machines connect to the concentrator, indicating that they will accept connections from remote systems. Even further describes that Figure 1‐1 shows the concentrator as part of the vSphere datacenter. For this kind of application, you can deploy the concentrator as a virtual appliance. A virtual appliance is software on a platform of one or more virtual machines (in this case, a single virtual machine). That is, 
causes the acquired one or more port numbers and the IP address of the VSPC module to be provided to a client to provide the client remote access to the one or more serial port interfaces associated with the one or more virtual machines, wherein the acquired one or more port numbers of the VMs and the IP address of the VSPC module are transmitted as an email message to the client via a mail server (page 10, lines 12-14 … For a connection initiated by the remote system, the person operating the remote system must obtain the service URI by email or other independent communication; page. 9, lines 2-4 … The vSphere API uses Uniform Resource Identifiers (URI) to identify the protocol, IP address, and port number for endpoints of network serial port connections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lambert to incorporate the method deploying a VSPC module with the one or more virtual machines within an application as set forth by VMware because it would allow for efficiently providing remote systems with access to multiple virtual machines that act as serial port servers. 
As described above, although VMWare clearly discloses that Virtual Serial Port Concentrator [aka Proxy] may be deployed as a virtual appliance on a same platform as one or more virtual machines and take advantage of resource management provided by the vCenter Server of the datacenter or cloud.
Lambert and VMWare does not expressly describe: wherein the VSPC module is provided inside cloud virtual application templates along with the one or more virtual machines of the cloud application. 
However, Dobrev teaches wherein the VSPC module is provided inside cloud virtual application templates along with the one or more virtual machines of the cloud application (par. 0039 … A vAPP template may include much of the detailed contents of virtual machines and virtual appliances [VSPC] that are encoded within OVF packages, so that the task of configuring a virtual machine or virtual appliance is significantly simplified, requiring only deployment of one OVF package. These templates are stored in catalogs within a tenant's virtual-data center; par. 0032 … A virtual machine or a collection of virtual machines can thus be digitally encoded as one or more files [VM images] within an OVF package that can be transmitted, distributed, and loaded using well-known tools for transmitting, distributing, and loading files. A virtual appliance is a software service that is delivered as a complete software stack installed within one or more virtual machines that is encoded within an OVF package).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lambert and VMWare to include using a vAPP template that comprises virtual machine images and appliances as set forth by Dobrev, because it would have significantly simplified the deployment of the Virtual Serial Port Concentrator as a virtual appliance along with virtual machines on a host/ hosts of a cloud datacenter, with predictable results. 

As per claim 2, Lambert teaches further comprising a cloud management module that: receives a request from a client computing device to deploy the cloud application; 

As per claim 3, Lambert teaches wherein the cloud management module further: transmits, to the coordination agent, an indication that the cloud application is in a running state; and transmits, to the coordination agent, the IP address of the VSPC module (par. 0010, … The hypervisor then maps each virtual machine's serial (e.g., COM) port to a physical COM port as emulated via the universal serial bus from the remote access controller. At this point, each virtual machine is assigned one or more serial port addresses that it uniquely owns and always writes to that COM port address).

As per claim 4, Dobrev teaches wherein code for the one or more virtual machines and the VSPC module is saved as a single virtual appliance template (par. 0039 … A vAPP template may include much of the detailed contents of virtual machines and virtual appliances that are encoded within OVF packages, so that the task of configuring a virtual machine or virtual appliance is significantly simplified, requiring only deployment of one OVF package. These templates are stored in catalogs within a tenant's virtual-data center).

As per claim 5, VMWare teaches wherein the VSPC module is dedicated to the cloud application and does not serve any other cloud applications (page 8, Fig. 1-1, shows a proxy [VSCP] that operates as virtual serial port concentrator dedicated to a plurality virtual machines of an application in a datacenter, similar to VSPC dedicated to the cloud application which comprises a plurality of virtual machines; page 10, Fig. 1-2, further describes individual virtual serial port proxies [equiv. VSCP] dedicated to each virtual machine; Dobren further discloses an application template provides dedicated virtual appliances along with one or more virtual machines (par. 0039 … A vAPP template may include much of the detailed contents of virtual machines and virtual appliances that are encoded within OVF packages, so that the task of configuring a virtual machine or virtual appliance is significantly simplified, requiring only deployment of one OVF package. These templates are stored in catalogs within a tenant's virtual-data center).

As per claim 6, VMWare teaches wherein the VSPC module comprises a daemon process (page 8 … Figure 1‐1 shows the concentrator as part of the vSphere datacenter. For this kind of application, you can deploy the concentrator as a virtual appliance. A virtual appliance is software [equiv. to a daemon process] on a platform of one or more virtual machines (in this case, a single virtual machine). A virtual appliance implementation allows you to take advantage of resource management that vCenter Server provides … virtual appliance uses virtual machine IP addresses that persist across vMotion events).

As per claim 15, Lambert teaches the invention substantially as claimed including a method in a Virtual Serial Port Concentrator (VSPC) module executed … by a server computing device for automatically providing remote access to one or more serial port interfaces of one or more virtual machines of the cloud application (par. 0007 … Out of band remote access to multiple virtual machines uses a vKVM in a one to one manner; par. 0008 … to provide dynamic access through which I/O access such as serial ports, and thus administrators who manage servers, can see, obtain health, state or interact concurrently with multiple VMs on a given physical server), the method comprising:
receiving, at the VSPC module one or more packets from a virtual machine of the one or more virtual machines to create a connection for serial port traffic to be transmitted (par. 0009 … the invention includes a dynamic port count virtual serial concentrator coupled with a virtualization device to map emulated serial ports to virtual machines along with a remote plugin that provide dynamic concurrent serial access to many virtual machine serial consoles under a secure and collaborative friendly environment);
in response to said receiving of the one or more packets, allocating, by the VSPC module a local port to be associated with the virtual machine; associating, by the VSPC module in a data structure, an identifier of the virtual machine with an identifier of the allocated local port; and sending, by the VSPC module the identifier of the allocated local port to a coordination agent to be provided to a client (par. 0010, When a new virtual machine is launched, the hypervisor sends an intelligent platform management interface (IPMI) original equipment manufacturer 
Lambert does not expressly disclose: 
a Virtual Serial Port Concentrator (VSPC) module executed within a cloud application.
However, VMware teaches: a Virtual Serial Port Concentrator (VSPC) module executed within a cloud application (page 8 discloses: Proxy as a Virtual Serial Port Concentrator, where The concentrator provides a remote system with access to multiple virtual machines that act as serial port servers. The virtual machines connect to the concentrator, indicating that they will accept connections from remote systems. Even further describes that Figure 1‐1 shows the concentrator as part of the vSphere datacenter. For this kind of application, you can deploy the concentrator as a virtual appliance. A virtual appliance is software on a platform of one or more virtual machines (in this case, a single virtual machine). That is, the Virtual Serial Port Concentrator may be deployed as a virtual appliance on a same platform as one or more virtual machines and take advantage of resource management provided by the vCenter Server of the datacenter or cloud).
It would have been obvious to one of ordinary skill in the art before the effective 
Lambert and VMWare does not expressly describe: wherein the VSPC module is provided inside cloud virtual application templates along with the one or more virtual machines of the cloud application. 
However, Dobrev teaches wherein the VSPC module is provided inside cloud virtual application templates along with the one or more virtual machines of the cloud application (par. 0039 … A vAPP template may include much of the detailed contents of virtual machines and virtual appliances [VSPC] that are encoded within OVF packages, so that the task of configuring a virtual machine or virtual appliance is significantly simplified, requiring only deployment of one OVF package. These templates are stored in catalogs within a tenant's virtual-data center). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lambert and VMWare to include using a vAPP template that comprises virtual machine images and appliances as set forth by Dobrev, because it would have significantly simplified the deployment of the Virtual Serial Port Concentrator as a virtual appliance along with virtual machines on a host/ hosts of a cloud datacenter, with predictable results. 

As per claim 16, Lambert teaches receiving, by the VSPC module from a remote computing device of the client at the local port, one or more packets carrying data to be 

As per claim 17, Lambert teaches wherein said VSPC module comprises another virtual machine that was deployed together with the one or more virtual machines (Fig. 3, describes a virtual serial concentrator and a plurality of virtual machines).

As per claim 18, Lambert teaches wherein said server computer device that executes the VSPC module also executes the one or more virtual machines (Abstract; fig. 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of VMware and Dobrev as applied to claim 1, and further in view of Srisuresh et al. (U.S. Pub. No. 20100251335 A1).

As per claim 7, Lambert, VMware and Dobrev teaches the limitations of claim 1. VMWare further teaches wherein the IP address of the VSPC module determined by the 
Lambert, VMware and Dobrev do not expressly disclose Internal IP Address.
However, Srisuresh teaches Internal IP address (par. 0004 … External users 160, 170 can connect to the internal network 120 via the Internet 130. The NAT map 100 includes a list of external IP addresses 180 and a list of internal IP addresses 190). 
It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lambert, VMware and Dobrev to include an external IP address and internal IP address as disclosed by Srisuresh because providing said external IP address and internal IP address would facilitate the Virtual Serial Port Proxy to connect clients to virtual machines, with predictable results.

Claims 8-9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US Pub. No. 20100306763 A1) in view of VMware et al. “Using a Proxy with vSphere Virtual Serial Ports”.
Lambert and VMWare were cited in a previous Office Action.

As per claim 8, Lambert teaches the invention substantially as claimed including a method in a coordination agent executed by a server computing device for automatically providing remote access to one or more serial port interfaces of one or more virtual machines of a cloud application (par. 0007 … Out of band remote access to multiple virtual machines uses a vKVM in a one to one manner; par. 0008 … to provide dynamic access through which I/O access such as serial ports, and thus administrators who manage servers, can see, obtain health, state or interact concurrently with multiple VMs on a given physical server) the method comprising:
determining, by the coordination agent (Fig. 3, Hypervisor 320) … a Virtual Serial Port Concentrator (VSPC) module (Fig. 3, Virtual Serial Port Concentrator 334)  deployed with the one or more virtual machines (VMs)  (par. 0013 any number of virtual machines),within a cloud application and that is specific to the cloud application; causing, by the coordination agent, a serial port interface of each of the one or more virtual machines to be communicatively coupled with the VSPC module; acquiring, by the coordination agent from the VSPC module, one or more port numbers of the VSPC module that are associated with the one or more virtual machines, wherein each of the one or more port numbers can be used to remotely access the serial port interface of the corresponding virtual machine through the VSPC module (par. 0009 … the invention includes a dynamic port count virtual serial concentrator coupled with a virtualization device to map emulated serial ports to virtual machines along with a remote plugin that provide dynamic concurrent serial access to many virtual machine serial consoles under a secure and collaborative friendly environment; Fig. 3, Virtual Serial Concentrator 334; Virtual Machines 310; par. 0013 system enables multiple remote administrators to simultaneously observe the 

Lambert does not expressly disclose: 
determining … an Internet Protocol (IP) address of a Virtual Serial Port Concentrator (VSPC) module deployed with the one or more virtual machines (VMs), within a cloud application and that is specific to the cloud application; causing, by the coordination agent, the acquired one or more port numbers and the IP address of the VSPC module to be provided to a client to thereby enable the client to remotely access the one or more serial port interfaces associated with the one or more virtual machines; wherein the acquired one or more port numbers of the VMs and the IP address of the VSPC module are transmitted as an email message to the client via a mail server.
However, VMware teaches:
determining … an Internet Protocol (IP) address of a Virtual Serial Port Concentrator (VSPC) module deployed with the one or more virtual machines (VMs), within a cloud application and that is specific to the cloud application (Figure 1-2, describes a Virtual machine as virtual serial port client connecting to a remote system via a Virtual Serial Port Proxy [equiv. to VSCP] which includes a proxy URI, an IP address, and Port number; page 9, lines 33-35 Proxy URI – identifies the virtual serial port proxy [VSPC]. The presence of the proxy URI directs the virtual machine to establish a connection [to couple] with the proxy [VSPC]. The virtual machine always initiates the connection with the proxy; Further, page 8 discloses: Proxy as a Virtual Serial Port Concentrator, where The concentrator provides a remote system with access to multiple virtual machines that act as serial port servers. The virtual ‐1 shows the concentrator as part of the vSphere datacenter. For this kind of application, you can deploy the concentrator as a virtual appliance. A virtual appliance is software on a platform of one or more virtual machines (in this case, a single virtual machine). That is, the Virtual Serial Port Concentrator may be deployed as a virtual appliance on a same platform as one or more virtual machines and take advantage of resource management provided by the vCenter Server of the datacenter or cloud); 
causing, by the coordination agent, the acquired one or more port numbers and the IP address of the VSPC module to be provided to a client to thereby enable the client to remotely access the one or more serial port interfaces associated with the one or more virtual machines; wherein the acquired one or more port numbers of the VMs and the IP address of the VSPC module are transmitted as an email message to the client via a mail server (page 10, lines 12-14 … For a connection initiated by the remote system, the person operating the remote system must obtain the service URI by email or other independent communication; page. 9, lines 2-4 … The vSphere API uses Uniform Resource Identifiers (URI) to identify the protocol, IP address, and port number for endpoints of network serial port connections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lambert to incorporate the method deploying a VSPC module with the one or more virtual machines within an application as set forth by VMware because it would allow for efficiently providing 

As per claim 9, Lambert teaches further comprising: prior to the determining the IP address, detecting, by the coordination agent, that the cloud application has reached a running state, wherein the running state indicates that the one or more virtual machines have been successfully deployed (par. 0010, 0024 when the virtual machine is launched …).

As per claim 13, VMWare teaches receiving, from the cloud management module, an email address of the client (page 10, lines 12-14 … For a connection initiated by the remote system, the person operating the remote system must obtain the service URI by email).

As per claim 14, VMWare teaches wherein said coordination agent comprises a daemon process (page 8 … Figure 1‐1 shows the concentrator as part of the vSphere datacenter. For this kind of application, you can deploy the concentrator as a virtual appliance. A virtual appliance is software [equiv. to a daemon process] on a platform of one or more virtual machines (in this case, a single virtual machine). A virtual appliance implementation allows you to take advantage of resource management that vCenter Server provides … virtual appliance uses virtual machine IP addresses that persist across vMotion events).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert in .
Sinha was cited in a previous Office Action.

As per claim 10, Lambert and VMware teaches the limitations of claim 8. VMware further teaches determining the IP address of the VSPC module (page 8, Proxy as a Virtual Serial Concentrator [equiv. to VSPC] … The concentrator provides a remote system with access to multiple virtual machines that act as serial port servers. page 9, lines 2-4, The vSphere API uses Uniform Resource Identifiers (URI) to identify the protocol, IP address, and port number for endpoints of network serial port connections; page 9, lines 33-35 Proxy URI – identifies the virtual serial port proxy [equiv. to VSPC]. The presence of the proxy URI directs the virtual machine to establish a connection [to couple] with the proxy [VSPC]. The virtual machine always initiates the connection with the proxy).
Lambert and VMWare does not expressly disclose: receiving, from a cloud management module, the IP address.
However, Sinha teaches receiving, from a cloud management module, the IP address (par. [0084] Application management server 110, at step 710, receives the IP and MAC addresses from cloud management server 155). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lambert and VMware the include method of receiving IP address from a cloud management server as set forth by Sinha because the ability to obtain an IP address of virtual serial port concentrators . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of VMware as applied to claim 8, and further in view of Unnikrishnan et al. (U.S. Pub. No. 20200117498 A1).
Unnikrishnan was cited in a previous Office Action.

As per claim 11, Lambert and VMware teaches the limitations of claim 8. VMware further teaches an IP address to cause the cloud management module to configure each of the one or more virtual machines (page 9, lines 33-35 Proxy URI – identifies the virtual serial port proxy [equiv. to VSPC]. The presence of the proxy URI directs the virtual machine to establish a connection [to couple] with the proxy [VSPC]. The virtual machine always initiates the connection with the proxy; wherein, page 9, lines 2-4 … The vSphere API uses Uniform Resource Identifiers (URI) to identify the protocol, IP address, and port number for endpoints of network serial port connections).
Lambert and VMware does not expressly teach transmitting, to the cloud management module, a request identifying the IP address to cause the cloud management module to configure each of the one or more virtual machines. 
However, Unnikrishnan teaches teach transmitting, to the cloud management module, a request identifying the IP address to cause the cloud management module to configure each of the one or more virtual machines (par. 0059 If the customer has specified, through the request to launch a virtual machine image, that the virtual obtain 606 the DNS IP addresses and FQDN for the existing managed directory from the request. For instance, if the specified managed directory is maintained by a managed directory service, the virtual computer system service may have received this configuration information (e.g., DNS IP addresses and FQDN) from the managed directory service in response to a request to identify any managed directories available to the customer. When a customer selects, through the interface, an identifier for a managed directory maintained by a managed directory service, the interface may append the request to launch the virtual machine instance to include the configuration information for the selected managed directory. That is, a request to launch and join a virtual machine is transmitted to a virtual computer system service, wherein the request includes configuration information such as DNS IP addresses of the managed directory in order to configure the virtual machine with the managed directory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lambert and VMware by including method of transmitting to a virtual computer system service a request that includes DNS IP address of a managed directory as set forth by Unnikrishnan, because the ability to transmit, to a management module, a request including an IP address of a VSPC would allow the management module to efficiently configure virtual machines to connect/communicate with the VSPC. 

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 

(1) The applicant argues in page 10 for claim 1 that “Lambert, VMware and Doberv, either alone or in combination, fail to disclose or suggest “wherein the VSPC module is provided inside cloud virtual application templates along with the one or more virtual machines of the cloud application” as recited in Claim 1. 

As per point 1, the examiner respectfully disagrees because the combination of Lambert and VMware reasonably disclose all the limitations as claimed. For example, VMware, in page 8 discloses: Proxy as a Virtual Serial Port Concentrator, wherein the concentrator provides a remote system with access to multiple virtual machines that act as serial port servers. The virtual machines connect to the concentrator, indicating that they will accept connections from remote systems. Further, states taht Figure 1‐1 shows the concentrator as part of the vSphere datacenter. For this kind of application, you can deploy the concentrator as a virtual appliance. A virtual appliance is software on a platform of one or more virtual machines (in this case, a single virtual machine). In other words, the Virtual Serial Port Concentrator may be deployed as a virtual appliance within a virtual machine on a same platform as one or more virtual machines and take advantage of resource management provided by the vCenter Server of the datacenter. VMware does not specifically describe the VSPC module is provided inside cloud virtual application templates along with the one requiring only deployment of one OVF package. These templates are stored in catalogs within a tenant's virtual-data center; par. 0032 … A virtual machine or a collection of virtual machines can thus be digitally encoded as one or more files [VM images] within an OVF package that can be transmitted, distributed, and loaded using well-known tools for transmitting, distributing, and loading files.[similarly] A virtual appliance is a software service that is delivered as a complete software stack installed within one or more virtual machines that is encoded within an OVF package. Thus, it would have been obvious to provide for deploying the virtual serial port concentrators as a virtual appliance along plurality of virtual machines based on a template encoded within a package. Therefore, Applicant’s arguments are not persuasive.

(2) The applicant argues in pages 11-12 for claim 7 that Lambert fails to disclose or suggest “wherein the IP address of the VSPC module determined by the coordination agent is an externally-accessible IP address, wherein the VSPC module also has an internal IP address”. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20160105317 A1 teaches non-intrusive device discovery and configuration cloning and serial port concentrators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195